In four related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from so much of an order of fact-finding of the Family Court, Richmond County (McElrath, J.), dated February 1, 2007, as, after a fact-finding hearing, found that she neglected the children Devon M. and Devonique M. and derivatively neglected the children Derek J. and Devoniqaua M.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s finding of neglect as to the children Devon M. and Devonique M. based on her use of excessive corporal punishment is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]). The out-of-court statements of those children that their mother beat them with a wire or belt were sufficiently corroborated by the caseworker’s observations of the *559injuries and the nurses’ reports of the injuries (see Family Ct Act § 1046 [b] [i]; Matter of Joshua B., 28 AD3d 759 [2006]; Matter of Joseph O., 28 AD3d 562 [2006]; Matter of Sheneika V., 20 AD3d 541 [2005]; Matter of Jonathan W., 17 AD3d 374 [2005]). Furthermore, because the mother’s conduct towards Devon M. and Devonique M. demonstrated a fundamental defect in her understanding of parental duties relating to the care of children, there was sufficient evidence to make a finding of derivative neglect as to Derek J. and Devoniqaua M. (see Family Ct Act § 1046 [a] [i]; see also Matter of Joshua R., 47 AD3d 465 [2008]; Matter of Jasmine A., 18 AD3d 546 [2005]; Matter of Christina Maria C., 89 AD2d 855 [1982]). Skelos, J.E, Fisher, Dickerson and Helen, JJ., concur.